EXAMINER’S REMARKS
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that the previous Double Patenting rejections have been withdrawn herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Fritz et al. teaches the cartridge holder 9 including an opening therein which is fully enclosed about its periphery as opposed to a cutout formed in a planar surface which extends to an edge to form an open edge and the undercuts 13 are part of a base plate 2 which is separate from and holds cartridge receptacle 7 as opposed to the guide being a collar projecting from a same planar surface that has the cutout formed therein.
Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527, does not disclose or suggest a dispenser having a cartridge holder, the cartridge holder including a planar surface, a cutout formed in the planar surface wherein the cutout extends to an edge of the planar surface to form an opening at the end of the planar surface, and at least one guide that is a collar projecting from the planar surface and located at least partially about the cutout and a fastening flange formed in the planar surface and forming at least a portion of a periphery of the cutout as recited in Claim 1.
 Additionally, Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527, does not disclose or suggest a dispenser having a cartridge holder, the cartridge holder including a planar surface, a slot bisecting the planar surface, the slot extending to an edge of the planar surface so that the planar surface has an open edge, and at least one guide for supporting a cartridge receptacle wherein the at least one guide is at least one collar projecting from the planar surface wherein the at least one collar comprises a pair of walls spaced apart from one another and having an opening defined therebetween wherein each wall of the pair of walls is located on each side of the slot and wherein the opening between the pair of walls is adjacent to the open edge of the planar surface as recited in Claim 66.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792